       Case 2:19-cv-00679-SMV-KRS Document 1 Filed 07/23/19 Page 1 of 8



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

WESTERN AGRICULTURAL INSURANCE COMPANY,

       Plaintiff,


       v.                                           No. 1:19-cv-00679


LEGACY MEDICAL SERVICES, LLC,
JACQUELINE MARINOVICH, FNP-C, and
MARVA JOHNSTON, NP,

       Defendants.
                          COMPLAINT FOR DECLATORY RELIEF

       Plaintiff Western Agricultural Insurance Company (“Western Agricultural”) hereby brings

this complaint for declaratory relief against Legacy Medical Services, LLC (“Legacy Medical”)

Jacqueline Marinovich and Marva Johnston (sometimes collectively referred to as Defendants)

and alleges as follows:

                                        THE PARTIES

       1.      Plaintiff Western Agricultural Western Agricultural Insurance Company is a

member of the “Farm Bureau” network and is a foreign insurance company incorporated under the

laws of the State of Iowa and maintains its principal place of business in West Des Moines, Iowa.

Western Agricultural does business in the State of New Mexico and has complied with the laws

of the State of New Mexico pertaining to corporations engaged in the insurance business.

       2.      Defendant Legacy Medical Services, LLC is a domestic limited liability company

incorporated in the State of New Mexico with a principal place of business in Hobbs, New Mexico.

       3.      Upon information and belief, the members of Legacy Medical Services, LLC are

Stephen Callaway, who resides in Hobbs, New Mexico and is a citizen of the State of New Mexico;

Casey Strasner, who resides in Hobbs, New Mexico and is a citizen of the State of New Mexico;

Sam Callaway, who resides in Hobbs, New Mexico and is a citizen of the State of New Mexico;
       Case 2:19-cv-00679-SMV-KRS Document 1 Filed 07/23/19 Page 2 of 8




and Toby Herring, who resides in Hobbs, New Mexico and is a citizen of the State of New Mexico.

Accordingly, to the extent the citizenship of its members dictates Legacy Medical’s citizenship,

Legacy Medical is a citizen of the State of New Mexico.

       4.      Upon information and belief, Defendant Jacqueline Marinovich, FNP-C, f/k/a

Jacqueline Crader, FNP-C, is a resident of Hobbs, New Mexico, and is a citizen of the State of

New Mexico.

       5.      Upon information and belief, Defendant Marva Johnston, NP, is a resident of

Hobbs, New Mexico, and is a citizen of the State of New Mexico.
                                 JURISDICTION AND VENUE

       6.      The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332.

       7.      There is complete diversity of citizenship as to all parties and the amount in

controversy exceeds the sum of $75,000, exclusive of interest and costs.

       8.      The claims at issue in this action arose in the District of New Mexico and

Defendants are citizens of the State of New Mexico. Venue is, therefore, proper in this Court

pursuant to 28 U.S.C. § 1391.

       9.      Declaratory relief is requested pursuant to 28 U.S.C. § 2201.

       10.     There is an actual justiciable controversy between Western Agricultural and

Defendants regarding whether Western Agricultural has any duty to defend and/or indemnify

Legacy Medical or its alleged employees, Ms. Marinovich and Ms. Johnston, under an insurance

policy issued by Western Agricultural as set forth in more detail below. Consequently, this Court

is vested with the power to declare and adjudicate the rights and other legal relationships of all

parties to the instant litigation with respect to the issues raised by this Complaint.

                                   GENERAL ALLEGATIONS

The Insurance Policy

       11.     Western Agricultural issued Policy No. 601249200 to Named Insured Legacy

Medical Services, LLC with a Policy Period of September 30, 2016 to September 30, 2017 (the

“Policy”).

                                                  2
       Case 2:19-cv-00679-SMV-KRS Document 1 Filed 07/23/19 Page 3 of 8




       12.     A true and correct copy of the Policy is attached hereto as Exhibit A.

       13.     The Policy provides business liability coverage as follows:

       SECTION II – LIABILITY
       A. Coverages
             1. Business Liability
                 a. We will pay those sums that the insured becomes legally obligated to pay
                    as damages because of “bodily injury”, “property damage” or “personal
                    and advertising injury” to which this insurance applies. We will have the
                    right and duty to defend the insured against any “suit” seeking those
                    damages. However, we will have no duty to defend the insured against
                    any “suit” seeking damages for “bodily injury”, “property damage” or
                    “personal and advertising injury” to which this insurance does not apply.
                    We may, at our discretion, investigate any “occurrence” or any offense
                    and settle any claim or “suit” that may result. But:
                         (1) The amount we will pay for damages is limited as described in
                         Paragraph D. Liability and Medical Expenses Limits of Insurance in
                         Section II – Liability; and
                         (2) Our right and duty to defend end when we have used up the
                         applicable Limit of Insurance in the payment of judgments or
                         settlements or medical expenses.
                    No other obligation or liability to pay sums or perform acts or services is
                    covered unless explicity provided for under Paragraph f. Coverage
                    Extension – Supplementary Payments.
                 b. This insurance applies:
                          (1) To “bodily injury” and “property damage” only if:
                                     (a) The “bodily injury” or “property damage” is caused
                                     by an “occurrence” that takes place in the “coverage
                                     territory”;
                                     (b) The “bodily injury” or “property damage” occurs
                                     during the policy period;

                                               ***

See Exhibit A, Policy, pp. 34-35.

       14.     The Policy sets forth the following exclusions:

       B. Exclusions
              1. Applicable to Business Liability Coverage
              This insurance does not apply to:
                                             ***
              j. Professional Services
                  “Bodily injury”, “property damage”, or “personal and advertising injury”
                  caused by the rendering or failure to render any professional service. This
                  includes but is not limited to:
                      (1) Legal, accounting or advertising services;
                      (2) Preparing, approving, or failing to prepare or approve maps, drawings,
                          opinions, reports, surveys, change orders, designs or specifications;

                                                  3
       Case 2:19-cv-00679-SMV-KRS Document 1 Filed 07/23/19 Page 4 of 8



                        (3) Supervisory, inspection or engineering services;
                        (4) Medical, surgical, dental, X-ray or nursing services treatment, advice,
                            or instruction;
                        (5) Any health or therapeutic service treatment, advice, or instruction;
                        (6) Any service, treatment, advice or instruction for the purpose of
                            appearance or skin enhancement, hair removal or replacement or
                            personal grooming;
                        (7) Optometry or optical or hearing aid services including the prescribing,
                            preparation, fitting, demonstration or distribution of ophthalmic lenses
                            and similar products or hearing devices;
                        (8) Body piercing services; and
                        (9) Services in the practice of pharmacy.
                    This exclusion applies even if the claims allege negligence or other
                    wrongdoing in the supervision, hiring, employment, training or monitoring of
                    others by an insured, if the “occurrence” which caused the “bodily injury” or
                    “property damage”, or the offense which caused the “personal and advertising
                    injury”, involved the rendering or failure to render of any professional service.

See Exhibit A, Policy, pp. 37-40.

       15.     The Policy defines who is an insured:

       C. Who Is An Insured
            1. If you are designated in the Declarations as:
                                             ***
                 c. A limited liability company, you are an insured. Your members are also
                     insureds, but only with respect to the conduct of your business. Your
                     managers are insureds, but only with respect to their duties as your
                     managers.
                                             ***
            2. Each of the following is also an insured:
                 a. Your “volunteer workers” only while performing duties related to the
                     conduct of your business, or your “employees”, other than your “executive
                     officers” (if you are an organization other than a partnership, joint venture
                     or limited liability company) or your managers (if you are a limited
                     liability company), but only for acts within the scope of their employment
                     by you or while performing duties related to the conduct of your business.
                     However, none of these “employees” or “volunteer workers” are insureds
                     for:
                               (1) “Bodily injury” or “personal and advertising injury”:
                                               ***
                                       (d) Arising out of his or her providing or failing to provide
                                       professional health care services.

See Exhibit A, Policy, p. 45.
       16.     The Policy excludes punitive damages:

                             PUNITIVE DAMAGES EXCLUSION
       This endorsement modifies insurance provided under the following:


                                                     4
       Case 2:19-cv-00679-SMV-KRS Document 1 Filed 07/23/19 Page 5 of 8



               BUSINESS AUTO COVERAGE FORM
               BUSINESS OWNERS COVERAGE FORM – SECTION II – LIABILITY
               COMMERCIAL GENERAL LIABILITY COVERAGE FORM
               COMMERCIAL LIABILITY UMBRELLA COVERAGE FORM
               GARAGE COVERAGE FORM
               PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE FORM
   This insurance does not apply to liability for punitive or exemplary damages.
See Exhibit A, Policy, Punitive Damages Exclusion.

The Underlying State Court Complaint

       17.     On May 7, 2019, Kyla Davis, Ryan Davis, and Helen Laura Lopez, in her capacity

as guardian ad litem of R.D., R.D., and R.D., minor children, filed suit against Legacy Medical

Services, LLC, Jacqueline Crader, FNP-C, and Marva Johnston, NP in the First Judicial District

Court, Santa Fe County, State of New Mexico, Cause No. D-101-CV-2019-01263 (“Underlying

Action”). A copy of the Complaint is attached as Exhibit B.

       18.     Plaintiffs in the Underlying Action seek damages from Defendants relating to the

medical care of Kyla Davis and the alleged “medical negligence” of Defendants. Exhibit B,

Complaint, ¶ 97.

       19.     Plaintiffs in the Underlying Action allege that Legacy Medical and its Defendant

nurse practitioners, in delivering Mrs. Davis’ third child and rendering post-partum care, failed to

conduct a necessary cardiac work-up or send Mrs. Davis to the emergency room when she was

experiencing symptoms apparently related to cardiac issues. Exhibit B, Complaint, ¶¶ 11-74.

       20.     Underlying Action Plaintiffs claim Mrs. Davis ultimately went to the hospital

where she was diagnosed with systolic heart failure, diastolic heart failure, symptomatic

congestive heart failure, anasarca, post-partum cardiomyopathy, cardiomegaly, acute kidney

injury due to sepsis, acute cystitis, sepsis, thrombocytopenic disorder, and ejection fraction 10-

15% per 2-D echo likely due to post-partum cardiomyopathy. Exhibit B, Complaint, ¶¶ 68-70.

They claim Mrs. Davis ultimately received a Left Ventricular Assist Device and was placed on a

heart transplant list. Exhibit B, Complaint, ¶¶ 72-74.

       21.     Based on these allegations regarding Mrs. Davis’ cardiac condition, the Underlying

Action Plaintiffs claim Legacy Medical, through its nurse practitioners, was negligent in failing to

                                                 5
          Case 2:19-cv-00679-SMV-KRS Document 1 Filed 07/23/19 Page 6 of 8




exercise ordinary care of medical facilities and medical providers. Exhibit B, Complaint, ¶¶ 77

and 79.

          22.   Underlying Action Plaintiffs state that Legacy Medical acted or failed to act by:

“negligent hiring, training, supervision, credentialing, evaluating, monitoring, or retention of

healthcare employees, contractors, nurse practitioners, nurses and/or physicians on staff; non-

existent, inadequate or inappropriate policies and procedures; failure to obtain and/or provide

adequate medical consultations as represented would occur; and any other manner revealed in

discovery” and other related claims. Exhibit B, Complaint, ¶¶ 78, 80.
          23.   With respect to Crader and Johnston (Legacy Medical’s alleged employees),

Underlying Action Plaintiffs claim similarly that they failed to exercise ordinary care of other

nurse practitioners in the treatment of Ms. Davis. Exhibit B, Complaint, ¶¶ 84-96.

          24.   Plaintiffs in the Underlying Action claim that as a result of Defendants’ “medical

negligence,” Mrs. Davis’ medical condition progressively worsened to the degree that she required

LVAD and may require cardiac transplant. Exhibit B, Complaint, ¶ 97.

          25.   Underlying Action Plaintiffs claim additionally to have experienced pain and

suffering and emotional distress, and as a result they seek punitive damages, pre-judgment and

post-judgment interest, and costs. Exhibit B, ¶¶ 98-101 and Wherefore Clauses, (a)-(e).

Legacy Medical Tender to Western Agricultural

          26.   Legacy Medical provided notice of the Underlying Action to Western Agricultural

and demanded defense and indemnity under the Policy.

          27.   Because the claims arise out of the alleged medical malpractice of Defendants they

fall squarely within the professional services exclusion of the Policy and are excluded.

Accordingly, Western Agricultural provided notice to Legacy Medical that there was no duty to

defend or indemnify Defendants for the claims in the Underlying Action. See Exhibit C attached

hereto.




                                                6
       Case 2:19-cv-00679-SMV-KRS Document 1 Filed 07/23/19 Page 7 of 8




                          COUNT ONE – DECLARATORY RELIEF

       28.     Western Agricultural incorporates the allegations of paragraphs 1 through 27 of the

Complaint as though fully set forth herein.

       29.     The rights and obligations of Western Agricultural and Defendants are in dispute

and affected by the terms and conditions of the Policy at issue and New Mexico case law.

       30.     Specifically, a controversy between the parties exists regarding whether Defendant

Legacy Medical and Defendant Jacqueline Marinovich and Defendant Marva Johnston are entitled

to a defense and/or indemnification of the claims made against them in the Underlying Action.
       31.     Western Agricultural does not owe either a defense or indemnification obligation

to Defendants because the claims in the Underlying Action involve claims for bodily injury and

associated damages arising out of the medical treatment of Mrs. Davis and are excluded by the

professional services exclusion in the Policy.

       32.     The exclusion applies regardless of whether the Underlying Action Plaintiffs claim

negligence or other wrongdoing in the supervision, hiring, employment, training or monitoring of

others by Legacy Medical, if the “occurrence” which caused the “bodily injury” or “property

damage”, or the offense which caused the “personal and advertising injury”, involved the rendering

or failure to render of any professional service.

       33.     Western Agricultural has no duty to defend Defendants, any members of Legacy

Medical and any of its employees in the Underlying Action because the insurance does not apply

to any of the claims alleged in the Underlying Action.

       34.     The Underlying Action Plaintiffs also seek punitive damages, which are excluded

from coverage in the Policy.

       35.     By reason of the foregoing, there now exists an actual justiciable controversy

between Western Agricultural and Defendants in the Underlying Action as required by 28 U.S.C.

§ 2201. Consequently, this Court is vested with the power to declare and adjudicate the rights and

other legal relationships of all parties to the instant litigation with respect to the issues raised by

this Complaint.

                                                    7
       Case 2:19-cv-00679-SMV-KRS Document 1 Filed 07/23/19 Page 8 of 8




        WHEREFORE, Western Agricultural respectfully requests that this Court declare the

rights and obligations of the parties hereto in accordance with Western Agricultural ’s contentions

herein; specifically that:

        (A) Judgment be entered in Western Agricultural ’s favor and the Court enter a declaration

            regarding the rights and obligations of each of the parties with respect to the dispute

            herein and find that there is no coverage under the Policy for the claims asserted in the

            Underlying Action;

        (B) That it enter judgment declaring that Western Agricultural has no duty to defend or
            indemnify Legacy Medical, Jacqueline Marinovich and Marva Johnston for the claims

            asserted in the Underlying Action; and

        (C) Awarding Western Agricultural such other relief, including its costs as this Court

            deems just and proper.


                                         MODRALL, SPERLING, ROEHL, HARRIS
                                           & SISK, P.A.

                                       By: /s/ Jennifer A. Noya
                                          Jennifer A. Noya
                                          Sonya R. Burke
                                          Attorneys for Western Agricultural
                                          Post Office Box 2168
                                          Bank of America Centre, Suite 1000
                                          500 Fourth Street, N.W.
                                          Albuquerque, New Mexico 87103-2168
                                          Telephone: (505) 848-1800




                                                  8
